Citation Nr: 1721857	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  16-27 400A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 2016 Board of Veterans' Appeals (Board) decision and remand that denied an appeal as to whether a notice of disagreement (NOD) was timely filed to a July 2012 rating decision denying service connection for gout, and remanded the issue of entitlement to service connection for human immunodeficiency virus (HIV).


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel









FINDINGS OF FACT

1.  The Appellant in this case served on active duty for training from September 1985 to February 1986, and on active duty for special work on November 19, 1989, and January 25, 1990, with additional reserve service.

2.  On June 20, 2016, a motion for revision of the Board's May 2016 decision and remand denying an appeal as to whether an NOD was timely filed to a July 2012 rating decision denying service connection for gout and remanding the issue of entitlement to service connection for HIV on the basis of CUE was filed.

3.  In March 2017, the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") affirmed the Board's denial of the issue of whether an NOD was timely filed to a July 2012 rating decision denying service connection for gout.


CONCLUSION OF LAW

The May 2016 Board decision and remand is not subject to a claim for revision based on CUE.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court, and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400 (2016).

In this case, the Appellant appealed the May 2016 Board decision to the Court and the Court affirmed the Board decision regarding the issue of the timeliness of the Veteran's NOD filed to a July 2012 rating decision that denied service connection for gout.  In essence, the Court's opinion replaces the Board decision regarding this issue; thus, there is no Board decision available for revision.  See Winsett v. Principi, 341 F.3d 1329, 1331-1332 (Fed. Cir. 2003).

With respect to the issue of entitlement to service connection for HIV, the Board's remand of the issue did not constitute a final decision.  As such, it is not subject to collateral attack via CUE.  See 38 U.S.C.A. § 7111 (providing that a final decision by the Board is subject to being revised or reversed on the grounds of CUE) (emphasis added); see also 38 C.F.R. § 20.1400.  

Accordingly, the Board finds that the Appellant's motion for revision on the basis of CUE in the May 2016 Board decision and remand must be dismissed because the Court has affirmed the Board's decision as to one issue, and the Board did not render a final decision as to the other issue.  Accordingly, no claim of CUE in a Board decision may be considered.


ORDER

The motion is dismissed.



	                       ____________________________________________
	Nathan Kroes
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



